Mr. Chief Justice Chase
delivered tlie opinion of the court:
The decision of the Court of Claims in this case was against .the claimant on the ground that, the petition did not aver that he had given no aid or comfort to the rebellion, nor sufficiently *290aver a pardon by the President. But we have recently decided, in the case of Hibernia Armstrong v. The United Statesf (13 Wall., p. 154,) that the President’s proclamation of Deeemben 25, 1868, granting pardon and amnesty unconditionally and without reservation to all who participated, directly or indirectly, in the late rebellion, relieves claimants of captured and abandoned property from proof of adhesion to the United States during the late civil war. It was unnecessary, therefore, to prove such adhesion or personal pardon for taking-part in the rebellion against the United States.
The judgment of the Court of Claims dismissing the petition, is reversed.